Citation Nr: 1143050	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-27 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge, who was designated to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for bilateral hearing loss.  He argues that he was exposed to loud noise during performance of his duties as an air defense missile crewman, and while working on generators, as well as from exposure to small arms fire.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011). 

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiograms in this case must be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz. 

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

If evidence is submitted sufficient to demonstrate that a Veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is specific evidence that the increase in disability is due to the natural progress of the disease.  Id.  
 
When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the Veteran incurred an injury during service). 

The Veteran's service treatment reports include an entrance examination report, dated in November 1963, which shows that he had bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The report notes "High frequency bilateral hearing loss, not enough for profile change, EPTS" (existed prior to service).  Accordingly, bilateral hearing loss appears to have been "noted" upon entrance into service, Crowe, and the issue is whether hearing loss in either ear was aggravated by service.   

In April 2008, the RO requested an etiological opinion from a private health care provider.  The RO essentially pointed out that hearing loss was shown upon entrance into service, and that an opinion was required which addressed the correct legal issue, i.e., aggravation.  The RO therefore requested an opinion "as to whether or not the Veteran's preexisting hearing loss had an increase in disability during service."  The examiner did not address the issue of aggravation.  

In October 2008, an etiological opinion was obtained from J.A.S., Au.D. CCC-A, in which she indicated that the Veteran's hearing loss did not undergo a "significant change (greater than 10 dB) in pure tone thresholds (except when there is a negative change in values) from the induction and separation examinations."  However, the November 1963 examination discloses hearing at 30 decibels (dB) in the right ear at 4000 Hz.  Right ear hearing at 4000 Hz in 1965 was at 50 dB.  This appears to be greater than the 10 dB change discussed by the reviewer who provided the October 2008 opinion.  The Board questions whether the examination report is complete and adequate.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The Board finds that a remand is required.  Specifically, the October 2008 audiologist's opinion is not sufficiently responsive to the RO's request, and is insufficient for adjudicative purposes as it does not adequately conform to the RO's request and the issue of whether his preexisting bilateral hearing loss was aggravated by his service.  Accordingly, on remand, a supplemental opinion should be obtained from J.A.S., Au.D. CCC-A, or, in the alternative, the Veteran should be afforded another examination, to include an etiological opinion.  

The appellant is hereby notified that it is his responsibility to report for any required examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  

Finally, a statement from the Social Security Administration (SSA), dated in June 2003, indicates that the SSA determined that the Veteran was determined to have met the medical requirements for disability benefits.  However, the SSA's decision and supporting medical reports have not been requested, and are not currently contained in the claims files.  On remand, an attempt should be made to obtain the SSA's records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration's supporting medical records, pertinent to the appellant's claim for Social Security disability benefits. 
 
2.  After the development requested in the first paragraph of this remand has been completed, return the case to the audiologist who wrote the October 2010 opinion.  The claims folder and a copy of this REMAND should be reviewed by the audiologist, and the audiologist must annotate the examination report that the claims file was in fact made available for review in conjunction with the opinion.  The audiologist must address conversion of the results of the in-service audiograms in this case from ASA to ISO units.  The audiologist should answer the following question with a full rationale provided for each answer: 

Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's pre-existing bilateral hearing loss was aggravated, that is, permanently increased in severity, by his service?

If the audiologist cannot express any part of the requested opinion, he/she should explain the reasons therefor. 

Alternatively, if the audiologist who wrote the October 2010 opinion is not available, the Veteran should be scheduled for an audiological examination in order to ascertain the nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  The audiologist must address conversion of the results of the in-service audiograms in this case from ASA to ISO units.  

A complete history of acoustic trauma/noise exposure and perceived hearing loss symptoms in service and post-service should be obtained from the Veteran. 

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's preexisting bilateral hearing loss was aggravated by his service. 

If the examiner cannot express any part of the requested opinion, the examiner should fully explain the reasons therefor. 

The examiner who provides addendum or VA examination should be advised as follows:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

3.  The RO/AMC should then readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


